Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the amendment filed on 2/10/21.

Any objections or rejections made in the previous office action which is not specifically repeated below are withdrawn.

Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

 REASONS for ALLOWANCE
Claims 1-20 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-20 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-20 and because the arguments set forth in the amendment filed on 2/10/2021 are persuasive.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a package apparatus for use with electronic storage, comprising: one or more substrates; and logic coupled to 

The closest prior art, “Flash Storage Failure Rate Reduction And Hyperscale Infrastructure Robustness Enhancement Through The Mram-Nor Flash Based Cache Architecture” by Li et al. (US 2018/0121109) discloses lash-based storage with non-volatile memory components.  MRAM is mainly used as a data buffer, and NOR flash is used to store metadata, such as FTL information, thereby providing non-volatile storage and significantly simplifying power failure mitigation.  MRAM and NOR are jointly used to share the work performed by DRAM in existing SSDs based on the characteristics of the data stored, reducing the power consumption and cost of the SSD.  The cache fault rate is reduced because both MRAM and NOR are immune from soft errors.  Moreover, the working mechanisms are simplified and the power-up duration is significantly reduced because less data is copied from NAND flash, as there is no need to move all of the FTL information back to NAND flash at power off.  However, Li fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.

Another close prior art, “Storage System For Supporting Copy Command And Move Command And Operation Method Of Storage System” by Chung (US 2014/00682161) discloses a storage system for supporting a copy command and a move command and an operation method of said storage system.  The storage system performs a copy operation and a move operation without movement of data between a host and a storage device, by using a copy command and a move command which are distinguished from a read command and a write command.  More specifically, the storage device updates a mapping table by responding to the reception of the copy 

Therefore, claims 1-20 are allowable over the prior art of records.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138